DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/7/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses systems and methods of for pari-mutuel wagering (i.e., machines and processes).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

13.  A method of operating an electronic gaming system, the method comprising:
displaying at an electronic gaming machine an amusement display comprising a plurality of game symbols arranged to define a set of reels having a plurality of paylines;
displaying at the electronic gaming machine a plurality of wager options associated with a different plurality of the paylines, each of the wager options divided into a set of player pools;
determining a selection of one of the wager options via the one or more input devices; 
a first player pool of the set of player pools of at least one of the wager options associated with a first set of awards and a second player pool of the set of wagers of at least one of the wager options associated with a second set of awards, a wager amount associated with the at least one of the wager options is divided into a first wager associated with the first set of awards having a minimum prize equal to a value of the first wager and a second wager associated with the second set of awards having a minimum prize equal to a value of the second wager, the first and second player pools managed by a server,
determining the first set of awards based on the results of a first plurality of historical events; 
determining the second set of awards based on the results of a second plurality of historical events; and
displaying at the electronic gaming machine one or more configurations of the game symbols on the set of reels related to the results of at least one of the first and second plurality of historical events, the one or more configurations of game symbols disposed along one or more active paylines.
The underlined portions of claim 13 generally encompass the abstract idea, with substantially identical features found in claim 1.  Dependent claims 3, 5-10, 15, 17, and 18 further define the abstract idea (such as by contributing to a progressive prize pool, defining winning conditions, having a minimum prize, using racing data, historical data and prize amounts, etc.).  
The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar
a method of organizing human activities (e.g., accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a game that may provide an award to one or more players as a result of the random game outcomes.  In Smith, the court found that wagering activities, similar to the game features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith.  Finally, the instant claims manage the financial transactions between humans that take place during games.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Here, the claimed invention is directed to an improvement in the manner of 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a server and an electronic gaming system comprising an electronic gaming machine comprising a display, one or more input devices, and a controller coupled to the display and input device(s).  
The above-described gaming machine features are purely well-known, routine, and conventional.  For example, US 2001/0031659 states, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach.”  US 2002/0043759 teaches that “payoff devices are conventional in the gaming industry and include credit meters, coin-out, tickets, entries on smart cards, etc.”  US 6,142,872 teaches that “each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364.”  US 6,146,271 states, “As is conventional in gaming machines of this type, a player wagers one or more coins, tokens, paper currency or 
Moreover, the specification describes the server in generic and functional terms (e.g., “According to certain embodiments, the server(s) 104 may be defined by one or more processors that may be programmed to perform the actions of the server 104. In fact, the server 104 may be defined in part by electrical circuit components and in part by a processor(s) programmed to perform the actions of the server 104. The instructions by which the processor(s) is/are programmed may be stored on a memory associated with the processor, which memory may include one or more tangible non-transitory computer readable memories, having computer executable instructions stored thereon, which when executed by the processor, may cause the one or more processors to carry out one or more actions.” in par. 30).
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.  
Applicant addresses the grounds of rejection under §101 on pages 8-12 of the Remarks section.  More particularly on page 9 Applicant notes that the instant claims recite an electronic gaming system including a server and a plurality of gaming machines, each with a display, at least one input device, and a controller.  Applicant asserts that the display is configured to display various wager options corresponding to different paylines that determine winning outcomes.

Applicant asserts that these aspects of a gaming system amount to “a technological solution to the issue of providing a plurality of gaming machines, each of which uses historical events, presents an amusement display, and provides a wider range of awards than are presently possible in existing historical event gaming machines” (p. 10).  The Examiner respectfully notes that this is not a sufficient showing that a technical problem is solved by the claims.  Clearly, presenting an amusement display on a gaming machine relates to the abstract idea of a wagering game.  While there are theoretically technical problems associated with managing wide ranges of awards, there is nothing of record to demonstrate that the claimed invention solves them.  The only details provided in representative claim 13 is that there are two player pools, each having at least two wager options which yield a minimum prize equal to their respective wager amounts.  As broadly claimed, there are necessarily four possible options.  Managing four options does not reasonably constitute a technical problem for modern computing systems.
Instead, the claimed invention is properly construed as providing a set of rules for a wager game.  Indeed, Applicant’s discussion on pages 11-12 of the “fundamentally different manner” in which the gaming system operates simply describes the set of rules, including looking to historical events to determine awards, the range of award being achieved by dividing those awards between the different pools into which each option is divided.  Using a server to manage this operation is a basic and ordinary function of a computer, namely, routine data gathering and transmission.  While computer automation makes this process faster and more convenient, that alone is not sufficient to demonstrate eligibility (see e.g., Alice Corp. v. CLS Bank).  Despite Applicant’s description of the server as “unique,” the record shows the server is defined only in generic and functional terms (e.g., “the server(s) 104 may be defined by one or more processors that may be programmed to perform the actions of the server 104” in par. 30).  Such description demonstrates that the server requires only well-understood, routine and conventional computer components carrying out their normal functions.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715